Cuyahoga App. No. 87499, 2006-Ohio-5335. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ Journal Entry filed November 2, 2006:
“Where an indictment fails to charge the mens rea element of the crime, and the defendant fails to raise that issue in the trial court, has the defendant waived the defect in the indictment?”
O’Connor and Lanzinger, JJ., dissent.
Cupp, J., not participating.
The conflict cases are State v. Shugars, 165 Ohio App.3d 379, 2006-Ohio-718, and State v. Daniels, Putnam App. No. 12-03-12, 2004-Ohio-2063.
Sua sponte, cause consolidated with 2006-2250, State v. Colon, Cuyahoga App. No. 87499, 2006-Ohio-5335.